Citation Nr: 1453384	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-15 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis, to include entitlement to separate compensable disability evaluations for the Veteran's bilateral lower extremity neurological impairment.  

2.  Entitlement to an extension of a temporary total disability rating for the Veteran's lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a January 2009 surgical procedure beyond March 31, 2009.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1978 to October 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) which, in pertinent part, denied a disability evaluation in excess of 40 percent for the Veteran's lumbosacral spine disorder.  In December 2009, the RO granted a temporary total rating for the Veteran's lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis based upon convalescence following a January 2009 surgical procedure under the provisions 38 C.F.R. § 4.30 for the period from January 30, 2009, to March 31, 2009.  In October 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

The Veteran advances that his post-operative lumbosacral spine disorder warrants assignment of an evaluation in excess of 40 percent as it is productive of severe impairment which renders him unemployable.  At the October 2014 Board hearing, the accredited representative advanced that both separate compensable evaluations for the Veteran's bilateral lower extremity radiculopathy and a TDIU are warranted.  

Initially, the Board observes that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

An October 2008 Social Security Administration (SSA) award letter to the Veteran indicates that he had been awarded SSA disability benefits.  At the October 2014 Board hearing, the Veteran clarified that he had been awarded SSA disability benefits solely due to his service-connected lumbosacral spine disorder.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran reported further at the Board hearing that he received monthly ongoing VA treatment for his lumbosacral spine disorder.  VA clinical documentation dated after March 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

At the Board hearing, the Veteran testified that his post-operative lumbosacral spine disability had increased in severity and rendered him unemployable.  The Veteran was last afforded a VA spinal examination in March 2011.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA spinal examination is needed to adequately resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected post-operative lumbosacral spine disability after March 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after March 2011.  

3.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's award of disability benefits for incorporation into the record.  

4.  Schedule the Veteran for a VA spinal examination in order to assist in determining the current nature and severity of his service-connected post-operative lumbosacral spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's post-operative lumbosacral spine disorder upon his vocational pursuits.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

	(CONTINUED ON NEXT PAGE)

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

